NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.


                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0259-16T1

SCHIFFMAN, ABRAHAM,
KAUFMAN & RITTER, PC,

        Plaintiff-Respondent,
v.

MEREDITH FISHER,

        Defendant-Appellant.


              Submitted November 8, 2017 – Decided November 30, 2017

              Before Judges Yannotti and Carroll.

              On appeal from Superior Court of New Jersey,
              Law Division, Bergen County, Docket No.
              L-4311-13.

              Meredith Fisher, appellant pro se.

              Cullen & Dykman, LLP, attorneys for
              respondent (Daniel S. Eichhorn, on the
              brief).

PER CURIAM

        We have been advised prior to argument that this matter has

been settled and the parties are stipulating to the dismissal of

this appeal.       Accordingly, the appeal is dismissed with prejudice

and without costs.
Dismissed.




             2   A-0259-16T1